PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/629,133
Filing Date: 21 Jun 2017
Appellant(s): GOJO Industries, Inc.



__________________
Veronica L. Vasu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 8, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated November 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 41-43, 46-49, 51, 52, and 57-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandez de Castro et al. (U.S. Patent Application Pub. No. 2007/0065383), in view of Anonymous (Mandome Corp. News [online]; 2005).
(2) Response to Argument
Appellant’s arguments in the Appeal Brief filed April 8, 2022 have been fully considered but they are not found persuasive. 
i) Appellant contends that “neither Fernandez de Castro nor Mandom, alone or in combination, disclose, teach, or suggest…the composition is devoid of auxiliary antimicrobial agents”, that while “Mandom teaches the use of ‘preservative-free’ cosmetic products…the reference does not remotely constitute a teaching of an antimicrobial composition devoid of all auxiliary antimicrobial agents, beyond just traditional paraben preservatives”. 
The Examiner, however, would like to point out the following:
1. One of ordinary skill in the art, in following the teachings of the cited prior art as put forth in the prior art rejection at issue here, will arrive at the claimed composition with a reasonable expectation of success, and this is sufficient to preclude the patentability of the claimed composition. 
2. Specifically, Fernandez de Castro teaches an antimicrobial composition comprising e.g. at least 60 wt% of a C1-4 alcohol, such as ethanol, as the primary antimicrobial agent, and further provides that the composition can contain e.g. an additional antimicrobial agent. In view of Mandom, one of ordinary skill in the art would be motivated to employ caprylyl glycol (i.e. 1,2-octanediol) as the additional antimicrobial agent in the Fernandez de Castro antimicrobial composition, for the advantages discussed in the prior art rejection, i.e. a potent antimicrobial effect with further skin moisturization and no skin irritation. The resulting composition will thus contain the C1-4 alcohol, such as ethanol, as the primary antimicrobial agent, and further contain caprylyl glycol (i.e. 1,2-octanediol) as the additional antimicrobial agent, and will contain no further antimicrobial agents. 
3. Hence, the antimicrobial composition that one of ordinary skill in the art would arrive at in following the teachings of the cited prior art, as just described, would therefore not necessarily contain any additional antimicrobial agents (i.e. beyond the C1-4 alcohol and the 1,2-octanediol), such as “auxiliary antimicrobial agents” (e.g. parabens); would not necessarily contain tea tree oil; and would not necessarily contain additional 1,2-alkane diols (i.e. beyond the 1,2-octanediol already included); and thus the said antimicrobial composition meets the requirement of being “devoid of auxiliary antimicrobial agents”. Contrary to Appellant’s assertion, the cited prior art need not furnish a transcript of the claims, that expressly discloses verbatim the claims in the exact terms and phrases Appellant employs, and thus need not specifically disclose verbatim the phrase “is devoid of auxiliary antimicrobial agents” to meet the limitation. Indeed, Appellant has not pointed to a single “auxiliary antimicrobial agent” that the prior art composition necessarily contains that is excluded by their claims, only that the prior art does not expressly disclose the phase “is devoid of auxiliary antimicrobial agents”.
ii) Appellant contends that they have established the “unexpected finding that the inclusion of 1,2-octanediol in a hydroalcoholic sanitizing composition enhances the rapid efficacy of the alcohol component”, that “the instant specification explicitly acknowledges prior art teaching that certain diols such as 1,2-alkane diols” have been shown to “exhibit preservative ability”, there is a “distinction between the long-term preservative effects…as opposed to the rapid antimicrobial efficacy required for the claimed topical skin sanitizers” and thus “the improved efficacy provided by 1,2-octanediol in compositions comprising at least 50 wt% of one or more C1-6 alcohols would be wholly unexpected”. 
The Examiner, however, would like to point out the following:
1. There is really nothing unexpected about this effect at all. Mandom discloses that caprylyl glycol (i.e. 1,2-octanediol) is an antimicrobial agent. On page 2 of Mandom, there is a graph depicting bacterial count vs. days. For the alkanediol-containing formulation, the bacterial count decreased from an initial value of about 500,000 to only about 5,000 in one day. This represents a 2 log reduction in the bacterial count, and an elimination of about 99% of the bacteria, in just one day. While the antimicrobial efficacy of e.g. 1,2-octanediol may not be quite as rapid as that of the C1-4 alcohol, clearly and without question the alkanediol would certainly be expected to “enhance” the efficacy of the alcohol over a given time period.
2. No limitations are placed on the required degree of “enhancement”. Moreover, Appellant has neither established, nor has Appellant even argued, that the combination of the C1-4 alcohol and the 1,2-octanediol exhibits “synergy”. On the contrary, Appellant merely contends that the antimicrobial effect of the C1-4 alcohol is “enhanced” by the 1,2-octanediol, but does not require any limits on the degree of enhancement. Two antimicrobial agents, i.e. the C1-4 alcohol and the 1,2-octanediol, would be expected to have a better antimicrobial effect than just one alone. Further, as shown in Mandom, even in the short term, e.g. minutes, 1,2-octanediol would no doubt be expected to provide some finite degree of enhancement of the antimicrobial efficacy of an antimicrobial formulation, including e.g. in an alcohol-based skin sanitizer.
3. Nevertheless, the reason one of ordinary skill in the art may have included 1,2-octanediol as the additional antimicrobial agent in the Fernandez de Castro composition need not specifically be for the effect Appellant describes. Rather, employing 1,2-octanediol for the advantages described in the prior art rejection at issue here, i.e. an antimicrobial effect similar to that of parabens (i.e. a common preservative agent), but with the additional benefit of a moisturizing effect and no skin stinging and irritation, would be just as valid and compelling a reason to make the modification. 
iii) Appellant contends that “dependent claims 57 and 59 recite…wherein the antimicrobial composition provides a log reduction of transient or resident skin microflora of at least 1 in less than 1 minute”, but that “the Office Action is relying upon a theory of inherency in rejecting the claims in spite of the recitation of particular log reduction within a particular prescribed timeframe”, that there is a “high standard required to rely upon the doctrine of inherency…the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art”, and thus “the Office has failed to establish the necessary facts to meet the burden of showing that Fernandez de Castro and Mandom inherently render obvious a formulation as claimed that provides a log reduction of transient or resident skin microflora of at least 1 in less than 1 minute”. 
The Examiner, however, would like to point out the following:
1. As noted in the prior art rejection at issue here, since one of ordinary skill in the art, in following the teachings of the cited prior art as put forth, would thus arrive at an antimicrobial composition that is the same as the claimed composition, with the same antimicrobial agents (e.g. C1-4 alcohol and 1,2-octanediol) present in the same amounts, the properties of the composition must be the same as well, including the antimicrobial efficacy property of claims 57 and 59, i.e. “the antimicrobial composition provides a log reduction of transient or resident skin microflora of at least 1 in less than 1 minute”. This fact is especially true in this case, since the C1-4 alcohol and the 1,2-octanediol, in the claimed amounts, are necessarily the only two antimicrobial agents in the composition. 
2. Certainly, Appellant cannot reasonably expect that only they can administer an antimicrobial composition containing “x” amount of C1-4 alcohol and “y” amount of 1,2-octanediol as the only antimicrobial agents, and achieve a log reduction of transient or resident skin microflora of at least 1 in less than 1 minute, while others who administer the very same antimicrobial composition containing “x” amount of C1-4 alcohol and “y” amount of 1,2-octanediol as the only antimicrobial agents somehow must be careful not to achieve a log reduction of transient or resident skin microflora of at least 1 in less than 1 minute so as not to infringe, since the cited prior art did not specifically disclose this effect in those exact terms. In the contrary, as already noted, if the composition is the same, the properties and effects must be the same, whether or not the cited prior art expressly discloses the property or effect. 
3. Finally, anyone of ordinary skill in the art would immediately recognize that achieving at least a 1 log reduction of skin microbes in less than 1 minute is not really a high and exceptional bar to meet in the skin sanitization art. Any conventional alcohol-based skin sanitizer known in the art would surely be expected to easily meet this requirement alone even without any added 1,2-octanediol. Indeed, a typical alcohol-based skin sanitizer containing 70 wt% alcohol would provide a greater than 6 log reduction of common skin microbes in 1 minute (see e.g. Bloomfield et al., Letters in Applied Microbiology. 1991; 13: 233-237; Table 5).
For the above reasons, it is believed that the rejection should be sustained.
Respectfully submitted,
/DAVID BROWE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615        

                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.